SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 12, 2012 Huntington Auto Trust 2012-1 (Issuing Entity with respect to Securities) Huntington Funding, LLC (Depositor with respect to Securities) The Huntington National Bank (Sponsor with respect to Securities) Delaware 333-179209-01 45-6736173 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) Huntington Funding, LLC c/o Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 480-1676 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 2 - Item6.05. Securities Act Updating Disclosure On March 8, 2012, Huntington Auto Trust 2012-1 (the “Issuing Entity”) issued $1,300,000,000 in principal amount of asset backed notes which were offered and sold pursuant to the Prospectus dated February 27, 2012 (the “Prospectus”) and Prospectus Supplement dated March 1, 2012 (the “Prospectus Supplement”) filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5), each relating to registration statement number 333-179209. As of January 31, 2012, the statistical pool of receivables had the characteristics described in the Prospectus Supplement. As of January 31, 2012 (the "Cut-off Date"), the receivables sold to the Issuing Entity had the characteristics set forth in Exhibit 99.1. Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits: 99.1 Statistical information for the receivables as of the Cut-off Date. - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUNTINGTON FUNDING, LLC By: /s/Scott J. McKim Name: Scott J. McKim Title: Vice President and Chief Financial Officer Dated: March 12, 2012 - 4 - EXHIBIT INDEX Exhibit No. Description Statistical information for the receivables as of the Cut-off Date. - 5 -
